           Case 2:19-cv-00066-NDF Document 15 Filed 05/30/19 Page 1 of 4



KEN McCARTNEY, Bar No. 5-1335
The Law Offices of Ken McCartney, P.C.
Post Office Box 1364
Cheyenne, WY 82003
Tel (307) 635-0555
Email: bnkrpcyrep@aol.com


                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF WYOMING

                               2:19-cv-00066-NDF
              ______________________________________________
In re:                                     )
       DENNIS MEYER DANZIK,                )
                                           )     Case No. 17-20934
                                           )     CHAPTER 11
                          Debtor.          )
______________________________________ )
                                           )
Dennis Meyer Danzik,                       )
                                           )
            Appellant,                     )
                                           )
       v.                                  )     Adversary No. 18-02007
                                           )
CWT Canada II Limited Partnership and      )
Resource Corporation,                      )
                                           )
            Appellees.                     )

        MOTION FOR AN ORDER EXTENDING THE DUE DATE OF THE
          APPELLANT’S OPENING BRIEF FOR FORTY-FIVE DAYS
        COMES NOW Appellant’s Counsel, Ken McCartney of The Law Offices of Ken

McCartney P.C., and he requests an extension of the due date for Appellant’s Opening

Brief in the above described proceeding for purely medical reasons. In support thereof be

advised:




                                         Page 1 of 4
  Case 2:19-cv-00066-NDF Document 15 Filed 05/30/19 Page 2 of 4



1. The completed record on appeal was transmitted to this court from the

   bankruptcy court on May 14th, 2019 making the due date of the Appellant’s

   Opening Brief June 13th, 2019, Federal Bankruptcy Rule 8018(a)(1).

2. In late April of 2019, counsel for the Appellant was faced with a continuing

   decline in his lower back that rendered walking both painful and stressful.

3. Curative surgery had been discussed over the last ten years with Dr. William

   Biggs of the Orthopaedic and Spine Center of the Rockies.

4. While Dr. Biggs felt the surgery necessary, the decision is the patients alone to

   make, this patient had about all he could take of deteriorating comfort and

   elected at first to undergo surgery in mid-September after the summer’s

   activities.

5. By the first of May, counsel could not walk to the doghouse from his home

   which rendered the decision to hurry up the process necessary for quality of

   life purposes.

6. Dr. Biggs first available date for surgery was May 22, 2019. An appointment

   was made, the procedure took place, and the surgery appears to have been

   successful. The event was a posterior lumbar fusion of disks four and five with

   an inserted device for stability as well as cleaning out the nerve tracks in disks

   3 and 4. For Dr. Biggs, routine. For Appellant’s counsel, a once in a lifetime

   ordeal.

7. Counsel on one hand is sore and getting better, but not very quickly. Opioid

   pain medications are the most effective but render counsel Non Compos

                                 Page 2 of 4
  Case 2:19-cv-00066-NDF Document 15 Filed 05/30/19 Page 3 of 4



   Mentis. The better nonprescription pain killers have a swelling reducing

   function which is inconsistent with post-operative bone growth desired to heal

   the surgical intrusion. Hence the only available pain relief comes from high

   doses of Tylenol.

8. Counsel is grateful for help from Tylenol but has never found it to be the most

   effective to provide relief from pain.

9. Dr. Biggs suggests the time to feel as good as before the operation plateau is

   about two weeks after the proceeding and recommends expecting impairment

   for at least six weeks.

10. Counsel returned to minimal office duties on May 28th but finds concentrating

   difficult (i.e. his balancing of the checkbook requires double checking) and

   does not believe it wise for him to be undertaking complex problems at this

   time.

11. The brief in this matter is roughed out by category with the appropriate index

   but the sub parts need completion. Some but not all research has been

   accomplished with cases copied, but putting it together is a job counsel would

   prefer to accomplish without pain and limitations on concentration.

12. Four weeks would be Dr. Biggs suggested appropriate condolences period.

   Two weeks after that should allow counsel adequate time to stay ahead of the

   day to day drama in the office and finishing an opening brief.

13. This appeal is not one that prejudices anyone by its existence and the effect of

   this delay should be minimal to the parties.

                                 Page 3 of 4
        Case 2:19-cv-00066-NDF Document 15 Filed 05/30/19 Page 4 of 4



      14. Counsel for the Appellee was appraised of the surgery but not consulted on this

          request, opposition is frankly expected, but Counsel sees no other viable choice

          as it would take counsel unfamiliar with case longer than this request

          represents to prepare for and participate in the briefing process.

          Respectfully submitted this 30th day of May, 2019.

                                   For the Appellant:


                                         /s/ Ken McCartney
                                         KEN McCARTNEY, Bar No. 5-1335
                                         The Law Offices of Ken McCartney, P.C.
                                         Post Office Box 1364
                                         Cheyenne,WY 82003
                                         Tel (307) 635-0555
                                         Fax; (307) 635-0585
                                         Email: bnkrpcyrep@aol.com



                            CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing Appellant’s Motion for an Order
Extending the Due Date of the Appellant’s Opening Brief was served as indicated on
May 30th, 2019, upon the below-named party:


      Via Electronic Notice Only to:

      Bradley T. Hunsicker
      Bhunsicker@markuswilliams.com


                                                 /s/ Ken McCartney, #5-1335




                                        Page 4 of 4
